Citation Nr: 1213268	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for decreased visual acuity (claimed as bilateral vision condition, cataracts/glaucoma).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1941 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal originally included the issue of service connection for bilateral hearing loss. In December 2010, the Board remanded this claim for additional development.  In January 2012, the RO granted entitlement to service connection for bilateral hearing loss; this issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for decreased visual acuity.  

In the December 2010 Remand, the RO was instructed to afford the Veteran a VA examination for his decreased visual acuity.  The examiner was to provide an opinion as to whether it was more likely than not, at least as likely as not, or less likely than not that the Veteran's current eye disorder was causally or etiologically related to the Veteran's time in service, including the McReynold's transplant of the pterygium, right eye.  The examiner was instructed to acknowledge and discuss any lay evidence of continuity of symptomatology, and that all opinions should be supported by a clear rationale.  

The Veteran was afforded a VA examination in March 2011.  The examiner opined that there was no permanent negative consequence from the pterygium surgery of the right eye, cataract extraction, laser treatment for glaucoma, and injection right eye.  The examiner stated there was no aggravation and the Veteran's disorder was not caused by military service or the pterygium surgery.

The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds a remand is necessary to obtain an addendum opinion that provides a clear and comprehensive rationale.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Obtain an addendum opinion to the one provided in March 2011.  If deemed necessary, afford the Veteran a VA examination for decreased visual acuity, including glaucoma and cataracts.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e. probability greater than 50 percent), at least as likely as not (i.e. probability of 50 percent), or less likely than not (i.e. probability less than 50 percent) that any current eye disorder is causally or etiologically related to the Veteran's time in service, including the McReynold's transplant of the pterygium, right eye.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Conclusory statements without foundation or explanation will not be sufficient.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



